This cause was tried in the district court of Okmulgee county, on appeal from the county court of said county. The motion for new trial was overruled on June 1, 1921, and on that day the appellants, R.L.A. Steigleder and others, were given 90 days within which to prepare and serve case-made. On July 29, 1921, the court made an order of further extension of 60 days from that date within which to make and serve case-made; on September 29, 1921, the court made another order of extension of 15 days from that date within which to make and serve case-made, and within the time allowed by the last order the case-made was served upon the appellees. The appellees have filed their motion to dismiss the appeal for the reason that the case-made was not served within the time allowed by a valid order of the trial court.
The order of extension made by the court on July 29, 1921, expired on September 27, 1921; therefore the trial court was without jurisdiction to make the order of September 29, 1921, and such order was a nullity, and the case-made which was made and served under said order is a nullity and conferred no jurisdiction upon this court.
The motion to dismiss the appeal is sustained, and the appeal dismissed.
HARRISON, C. J., and PITCHFORD, McNEILL, and ELTING, JJ., concur.